DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. Claims 1, 2, 4-9, 12-23, and 41 are pending and ALLOWED herein per Applicant’s 12/21/2020 amendment submission to the Office.  In the submission, claims 1, 2, 4-9, 12-23, and 41 were amended; claims 3, 10, 11, 24-40 were canceled; and no claims were newly added. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Office action of 08/21/2020 contained 35 USC §§ 101 and 103 rejection.  Applicants amendments overcome both and render the claimed invention allowable for the following reasons:
35 USC § 101
Applicant’s amendments to the independent claims 1 and 41 are sufficient to overcome the 35 USC § 101.  The amendments add limitations that are impossible to perform within the human mind; however the claim is still found to be directed to the abstract activity of organizing human activity, i.e. determining whether workers’ skills match a project needed competencies and where the worker is deficient.  When the additional limitations are considered in the ordered combination they are found to be 
The Office’s position with respect to the 101 were made in light of the teachings presented by the explanation of claim 2 of example 37 in the Subject Matter Eligibility Examples: Abstract Ideas (2019-01-07) at p. 3-4.
35 USC § 103
The closest prior art of record are to Kay (US 2012/0226617 A1) and Hanna et al (US 2017/0011325 A1); however none of these references either individually or in the ordered combination renders the claimed invention anticipated or obvious.  The amendments are found to overcome the 35 USC § 103 rejection of the previous Office action.
Kay (US 2012/0226617 A1)
Kay teaches a system that has a people database for storing profiles of individuals. A project processor that identifies the individuals to work on an initial project by comparing the profiles of the individuals stored in the database. The project processor modifies performance evaluation of the individuals based on feedback from realized outcomes in relation to expected outcomes, modifies the expected outcomes based on feedback from the profiles and from the realized outcomes and displays parameter values entered into a project template on a graphical user interface for a subsequent project. The filled-in project template can be used for the subsequent project to reduce an amount of time needed to enter parameter values for the subsequent project, thus determining and acquiring resources e.g. workers, materials and equipment, needed to complete the project, scheduling the project and 
Hanna et al (US 2017/0011325 A1) 
Hanna teaches a system to receive an instruction to match candidates to a job announcement; identify first qualifications, of each candidate, that match parameters of the job; identify a second qualification, for any candidate, that does not match any of the parameters; determine a cost to provide a service to enable any candidate to obtain the second qualification; determine a score for each candidate based on the first qualifications, the second qualification, or the cost to provide the service; select a candidate based on the score for each candidate; obtain credit information that identifies terms of financing that can be extended; and output an indication that identifies at least one of the first qualifications of the selected candidate, the second qualification of the selected candidate, the score for the selected candidate, the cost to provide the service, or the credit information to cover the cost of the service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (US 2020/0394592 A1) teaches scores of those skills and matching skills in a candidate user's profile are used to generate an affinity score between the job posting and the candidate user. The affinity score is used to determine whether the job posting is to be presented as a recommendation or notification to the candidate user.
Ashkenazi et al (US 2017/0357945 A1) teaches a messaging interface allows a user of the employer application to view candidates that match a job, send job offers, and facilitate job interviews and application processes. The prediction module uses one or more mathematical models to determine a job prediction score for a job listing. Using the sigmoid function allows for faster training and increased computational efficiency.
Rathod et al (US 2016/0026963 A1) teaches wherein each rank is obtained by sorting in descending order, total scores of employees having the plurality of second skills matching the plurality of first skills identified in the specific project; wherein the total score of each employee is computed based on a plurality of skill-level scores of said each employee corresponding to the plurality of second skills; wherein each skill-level score of said each employee for a second skill is computed based on a plurality of sub-scores on a plurality of parameters associated with the second skill; and wherein each sub-score on a 
Fletcher et al (US 2014/0122143 A1) teaches the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment. If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match.
Hewitt et al (US 2020/0034441 A1) teaches a method, involves receiving input data associated with a user related to a topic through a processor (120). The processor established a baseline skill level in the topic based on the user. The processor extracts a portion of the input data. The topic skill level associated with the extracted portion is compared and determined by processor. The result of the comparison indicates that the baseline skill level is lower than the topic skill level. The display of the user input (106) is formatted based on a result of the comparison. The formatted user input indicates a user skill level of the user in the topic. The processor outputs the formatted user input on a user interface. The assessment data (160) which is related to the topic sent to a device that generates the user input.
Khomich (US 2019/0303821 A1) teaches user input module 602 receives user input and sends it to the keystroke evaluation module 603 at 608. Keystroke evaluation module 603 monitors the keystroke pattern of the user input and calculates keystroke dynamic metrics at 610. Keystroke evaluation module 603 
Case (US 8,031,913 B1) teaches a monitoring can include keystroke and mouse detection to determine actual operator decisions. These can include inferences or statistical analysis to determine probabilistically what the operator's intentions were during different portions of the production process (e.g., employ user models to determine if operator performed procedure correctly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623